        Case 1:19-cv-00053-MW-GRJ Document 5 Filed 05/10/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               GAINESVILLE DIVISION

JOSE LOPEZ,                                     )
                                                )       1:19-cv-00053-MW-GRJ
                        Plaintiff,              )
                                                )       Judge Walker
        v.                                      )       Magistrate Judge Jones
                                                )
APPFOLIO, INC.,                                 )

       NOTICE OF SETTLEMENT AND REQUEST TO STAY ALL DEADLINES

        Plaintiff, JOSE LOPEZ, hereby respectfully apprises this Honorable Court that the parties

have negotiated a settlement of the above-captioned matter. Plaintiff further states as follows:

        1.      The parties have reached a settlement accord and are currently in the process of

preparing formal documents necessary to memorialize the pertinent terms and conditions of the

parties’ settlement agreement.

        2.      Given the imminence of the parties’ finalizing the terms of the settlement

agreement, Plaintiff respectfully requests a stay of all deadlines and further requests that the parties

be excused from any appearances and any obligations for court filings.

        3.      Further, Plaintiff and Defendant have entered into a settlement agreement such that

Defendant has agreed to finalize the settlement within 60 days.

        4.      In order to ensure that this Court retain jurisdiction to enforce the settlement

agreement between the parties, should the need arise, Plaintiff requests that he be granted 60 days

within which to file an appropriate stipulation to dismiss this matter with prejudice.

                                                                Respectfully submitted,
                                                                JOSE LOPEZ

                                                         By:     s/ David M. Marco
                                                                 Attorney for Plaintiff
   Case 1:19-cv-00053-MW-GRJ Document 5 Filed 05/10/19 Page 2 of 3



Dated: May 10, 2019

David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone: (312) 546-6539
Facsimile:    (888) 418-1277
E-Mail:       dmarco@smithmarco.com
       Case 1:19-cv-00053-MW-GRJ Document 5 Filed 05/10/19 Page 3 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                              GAINESVILLE DIVISION

JOSE LOPEZ,                                 )
                                            )       1:19-cv-00053-MW-GRJ
                      Plaintiff,            )
                                            )       Judge Walker
       v.                                   )       Magistrate Judge Jones
                                            )
APPFOLIO, INC.,                             )

                                   CERTIFICATE OF SERVICE

 To: Pamela Devata
     Seyfarth Shaw LLP
     131 S. Dearborn St., Suite 2400
     Chicago, IL 60603
       pdevata@seyfarth.com

       I, David M. Marco, an attorney, certify that on May 10, 2019, I shall cause to be served a
copy of Plaintiff’s Notice of Settlement, upon the above named individual(s) by email.

                                                     By:    s/ David M. Marco
                                                            Attorney for Plaintiff
   David M. Marco
   IL Bar No. 6273315/FL Bar No. 125266
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone: (312) 546-6539
   Facsimile:    (888) 418-1277
   E-Mail:       dmarco@smithmarco.com
